ACCEPTED
                                                                                05-14-00967-cv
                                                                      FIFTH COURT OF APPEALS
                                                                               DALLAS, TEXAS
                                                                           2/24/2015 1:01:22 PM
                                                                                     LISA MATZ
                                                                                         CLERK

                 CASE NO. 05-14-00967-CV

      IN THE FIFTH DISTRICT COURT OF APPEALS FILED IN
                   DALLAS, TEXAS        5th COURT OF APPEALS
                                                         DALLAS, TEXAS
                                                      2/24/2015 1:01:22 PM
                                                            LISA MATZ
   SHORE CHAN DEPUMPO LLP AND EDWARD                  MANDEL  Clerk


                              v.

STEVEN W. THRASHER D/B/A THRASHER ASSOCIATES L.L.C.


       On Appeal from the 193rd Judicial District Court
                   Dallas County, Texas
            Trial Court Cause No. DC-13-10549


   AGREED MOTION FOR EXTENSION OF TIME TO FILE
            APPELLANTS’ REPLY BRIEF


                            Respectfully submitted,

                            Michael W. Shore
                            Texas Bar No. 18294915
                            Russell J. DePalma
                            Texas Bar No. 00795318
                            SHORE CHAN DEPUMPO LLP
                            Bank of America Plaza
                            901 Main Street, Suite 3300
                            Dallas, Texas 75202
                            214-593-9110 Telephone
                            214-593-9111 Facsimile

                            Attorneys for all Appellants
TO THE HONORABLE FIFTH COURT OF APPEALS:

      Shore Chan DePumpo LLP and Edward Mandel (collectively the

“Appellants”), hereby move this Court to extend the time to file their reply brief by

7 days. Appellants have conferred with counsel for the Appellees and Appellees

have agreed to this motion for an extension. In further support of this motion, the

Appellants assert the following:

      1. Current Deadline March 2, 2015. The reply brief for the Appellants is

          due on March 2, 2015.

      2. Length of Extension: 7 days. The Appellants respectfully request an

          extension of the current deadline be enlarged by 7 days to file their brief

          so that the new due date would be March 9, 2015.

      3. Basis for Extension: The Appellants request additional time for briefing

          due to the schedules of their counsel. The extension is not sought for

          delay but to ensure justice can be done.

      4. Agreed Upon Motion: As noted above, counsel for Appellees has

          agreed to the Appellants’ request for a 7-day extension. It would not be

          prejudicial for this court to grant the motion.

      WHEREFORE, for the foregoing reasons, the Appellants respectfully pray

that this Court grant their motion for an extension of time to file their brief so that
the new deadline will be March 9, 2015. The Appellants pray for any other relief

to which they may be entitled.



                                     Respectfully submitted,



                                      /s/ Michael W. Shore
                                      Michael W. Shore
                                      Texas Bar No. 18294915
                                      Russell J. DePalma
                                      Texas Bar No. 00795318
                                      SHORE CHAN DEPUMPO LLP
                                      Bank of America Plaza
                                      901 Main Street, Suite 3300
                                      Dallas, Texas 75202
                                      214-593-9110 Telephone
                                      214-593-9111 Facsimile

                                      Attorneys for all Appellants
                      CERTIFICATE OF CONFERENCE

      On February 20, 2015, the undersigned counsel conferred with counsel for

Appellees, Steven Ramos, to request whether counsel would agree to a 7-day

extension. Counsel for the Appellees agreed.



                                       _/s/Russell DePalma
                                       Russell DePalma



                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that the within document has been served

via facsimile on this 24th day of February, 2015.


      W. Randall Ackerman
      Steven Ramos
      Ackerman & Savage, L.L.C.
      8226 Douglas Avenue, Suite 330
      Dallas, TX 75225


                                       /s/Russell J. DePalma
                                       Russell J. DePalma